Citation Nr: 0948784	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability other than PTSD.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2006 and 
December 2006.  

In November 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The issues of entitlement to service connection for PTSD and 
an acquired psychiatric disorder other than PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied service 
connection for PTSD and depression; the Veteran did not file 
a timely appeal of that decision.  

5.  Evidence received since the August 2000 rating decision, 
which was not previously of record, raises a reasonable 
possibility of substantiating the claims for service 
connection for PTSD and an acquired psychiatric disorder 
other than PTSD.  
CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied service 
connection for PTSD and for depression is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been added to the record 
since the August 2000 rating decision, and the requirements 
have been met to reopen claims of entitlement to service 
connection for PTSD and an acquired psychiatric disability 
other than PTSD.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran first filed a claim for service connection for 
PTSD/depression in November 1999.  The RO treated this as two 
separate claims and denied the claims in an August 2000 
rating decision.  The Veteran did not appeal that decision 
and the decision therefore became final.  See 38 U.S.C.A. § 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  

In March 2006, the RO received a request from the Veteran to 
reopen his claim for service connection for PTSD.  In a July 
2006 rating decision, the RO reopened the claim and denied 
service connection.  In October 2006, the RO received a claim 
from the Veteran's representative informing VA that the 
Veteran wanted VA to reopen his claim for service connection 
for a psychiatric condition to include depression and 
anxiety.  The RO treated this as two separate claims, a claim 
for service connection for anxiety and claim for service 
connection for depression.  In a December 2006 rating 
decision, the RO denied service connection for anxiety and 
declined to reopen his claim for service connection for 
depression.  

On January 17, 2007, the RO received two pages of statements 
from the Veteran.  In the first page, titled "NOTICE OF 
DISAGREEMENT," the Veteran stated that he disagreed with the 
December 2006 rating decision in which the RO denied service 
connection for depression and anxiety.  He referred to an 
incident that allegedly occurred in the summer of 1982.  In 
the second page, the Veteran alleged that he had been 
physically assaulted while in a jail in Tokyo, Japan in the 
summer of 1982, never told anyone about it, and used alcohol 
and drugs to forget the incident.  

In a June 2007 rating decision, the RO informed the Veteran 
that it had construed the pages received on January 17, 2007 
"as a claim to reconsider the denial of posttraumatic stress 
disorder" and informed the Veteran that service connection 
remained denied.  

In August 2008, the RO received a statement from the Veteran 
which it construed as a notice of disagreement with the June 
2007 rating decision.  

Taking a liberal reading of the statements submitted by the 
Veteran and considering the timing of those statements, the 
Board has determined that the decisions appealed in this case 
are those dated in July 2006 and December 2006.  See Palmer 
v. Nicholson, 21 Vet. App. 434 (2007).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

Service connection for depression was denied in the August 
2000 rating decision because the RO determined that the 
Veteran's depression neither occurred in nor was caused by 
his service.  

At the time of the August 2000 rating decision, a report of 
VA hospitalization, dated in July 1999, included an axis one 
diagnosis of depression, non-suicidal.  At the time of the 
August 2000 rating decision the Veteran had reported that his 
psychiatric symptoms, whatever the diagnosis, were related to 
two incidents.  In an October 1999 writing he alleged that he 
had witnessed a soldier fall overboard from the U.S.S. Midway 
in September 1981.  He also alleged that in September 1982, 
while recovering from surgery in sickbay, another man who had 
fallen overboard and had significant injuries was brought to 
the medical area in the presence of the Veteran.  

Since that decision, the Veteran has alleged other incidents 
that gave rise to an acquired psychiatric disability.  In a 
December 2006 writing, the Veteran stated as follows:  

In 1982 while station on board the USS 
Midway I was on liberty in Tokyo, Japan 
and was put in jail in Tokyo Japan for 
theft of a wallet I found.  I spent close 
to 30 days in jail, where I was sexually 
assaulted.  This has never left my mind 
even today I still remember day to day 
what happen.  For all the years I cover 
it up or tried to forget by using alcohol 
& drugs to help forget.  But only 
temporarily.  I was released from jail 
returned to ship USS Midway never herd or 
spoke of the incident just the alcohol 
and drugs to cover it up.  Only told my 
brother who is deceased.  I still don't 
sleep, or trust people."  

A report of a June 2006 VA examination includes the 
examiner's description of another incident reported by the 
Veteran, as follows:  "He stated that another ship ran into 
their ship leading to the death of one sailor."  

Taken together or independently, these reported incidents 
constitute material evidence which raises a reasonable 
possibility of substantiating the Veteran's claim for an 
acquired psychiatric disability.  Hence his claim for service 
connection for depression must be reopened.  

Here, the RO has treated the Veteran's claim for "anxiety 
and depression" as two separate claims, refusing to reopen a 
claim for service connection for depression and denying a 
claim for service connection for anxiety.  As indicated 
above, disability compensation benefits are available for 
"disability resulting from personal injury or disease 
contracted in line of duty."  38 U.S.C.A. § 1110.  Whether 
that disability is manifested by symptoms of anxiety or 
depression (or for that matter as memory loss, circumlocutory 
speech or any other symptoms) does not give rise to a 
different claim.  Cf. Boggs v. v. Peake, 520 F.3d 1330, 1334-
35 (Fed. Cir. 2008) (explaining, in the context of finally 
decided claims that the "factual basis" of a claim is the 
underlying disease or injury, not the symptoms of the disease 
or injury).  

In Boggs, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) explained that, at least in cases where the 
last final decision was a Board decision, it is the diagnosis 
that distinguishes a new claim from a request to reopen a 
previously denied claim.  Id. at 1336.  A claim is treated as 
a new claim in those instances where the claim is based on a 
distinctly diagnosed disease where that diagnosis had not 
been of record when service connection was denied for a 
differently diagnosed disease with similar symptoms.  Id.  

There is no diagnosis of "anxiety" or of an anxiety 
disorder in the claims file.  However, June 2008 VA treatment 
records contain a diagnosis for psychosis and dysthymic 
disorder and such diagnoses was not of record at the time of 
the August 2000 rating decision.  It is obvious from the 
Veteran's communications that he seeks VA disability 
compensation benefits for disability manifested by 
psychiatric symptoms, whether those symptoms are attributed 
by medical professionals to a disorder diagnosed as 
"depression" "dysthymia" or "psychosis" to some other 
psychiatric disease.  

For practical purposes, there is no difference in his case 
whether the claim is treated as a reopened claim for service 
connection for an acquired psychiatric disorder or as a new 
claim for service connection for an acquired psychiatric 
disorder.  In either case if the benefit is granted 
determining the effective date would not be treated any 
differently (given that there are no service records added to 
the record).  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
evidence to be reviewed is essentially the same whether one 
views the claim as a reopened claim or a new claim.  Hence, 
the Board has treated the Veteran's claim for service 
connection for anxiety and depression, and for that matter 
for psychosis and dysthymic disorder, or for disability 
resulting from any other psychiatric disease other than PTSD, 
as a claim for service connection for an acquired psychiatric 
disorder other than PTSD.  

The evidence required to prove a claim of entitlement to 
service connection for PTSD differs somewhat from the 
evidence required to prove a claim for service connection for 
other psychiatric diseases.  Hence, there is an argument to 
be made for treating a claim for service connection for PTSD 
as distinct from a claim from a claim for an acquired 
psychiatric disorder, at least for analysis purposes (the 
courts have not been clear on this subject, at this time).  
The Board will thus retain the separate issue statements to 
this extent.  

Service connection for PTSD was denied in August 2000 because 
the Veteran had not been diagnosed with PTSD.  Thus, in order 
to reopen his claim for service connection for PTSD, the 
record must show that he has PTSD.  

A May 2006 VA treatment note, signed by a mental health 
professional, includes an assessment that the Veteran had 
hoped to get into a non-combat PTSD program.  The examiner 
informed the Veteran that "we keep putting off the start of 
our non-combat PTSD program" and listed a plan that the 
Veteran was to check with the mental health professional from 
time to time regarding the PTSD program.  

The Board finds this to be a sufficient basis for reopening 
the claim as it raises the possibility that the Veteran may 
have PTSD.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Board has decided to reopen the Veteran's claims.  
This is entirely favorable to the Veteran.  Hence, even if VA 
did not meet its duty to notify under the VCAA no prejudice 
can result to the Veteran from this decision and any error 
would be harmless error, requiring no correction.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As the Board is remanding the 
claims on appeal for additional development any current 
discussion as to whether VA has met its duty to assist would 
be premature.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  


REMAND

At this time, the Veteran has alleged four separate stressors 
as follows:  (1) that he witnessed a man fall overboard while 
emptying trash off of the fantail of the U.S.S. Midway in 
September 1981; (2) that while recovering in a medical area 
aboard the U.S.S. Midway from a circumcision in September 
1982 he saw a man brought into the medical area who had 
fallen overboard and sustained significant injuries; (3) that 
at some unnamed time another ship ran into the U.S.S. Midway 
leading to the death of a sailor; and (4) that the Veteran 
was raped in a jail in Japan.  

It appears from the claims file that additional development 
is needed to determine whether the alleged stressors listed 
as (2) and (3) can be verified.  

The Board finds that stressor four (4) can not be verified, 
for reasons that have been made clear by the Veteran himself 
(he did not tell anyone). 

As to the alleged stressor listed as (2) above, the Veteran 
reported in an October 1999 writing as follows:  

The next situation happen when I was on 
the USS Midway when I was in sickbay 
recovering from surgery.  They had a guy 
fall off the ship after they recovered 
him from the water they brought him to 
sick bay.  The guy looked like death, 
skin very pale.  This traumatized me made 
my situation worsen.  Made my fear of 
water, death, and nightmares reoccurrence 
even more.  Today I'm still having a hard 
time dealing with this.  

In a VA treatment note dated in May 1999, a psychologist 
recorded the following information: 

The veteran states that this occurred in 
about 1982.  The veteran was in the 
medical area following a circumcision.  
The veteran states that they brought a 
man who had fallen overboard.  This man 
was still alive, but appeared almost 
white.  He had a big chunk torn from his 
leg.  

Service treatment notes from October 9, 1982 document that 
the Veteran was two weeks post operative circumcision.  This 
would place his circumcision no earlier than September 15 
1982.  These notes indicate that the Veteran had no 
complaints and was healing okay.  He was discharged from 
care.  There is no other later mention of his circumcision.  

In an April 2000 letter, the RO requested that the US Armed 
Forces Services Center for Research of Unit Records (CURR) 
now the U.S. Army and Joint Services Records Research Center 
(JSRRC) provide confirmation of the Veteran's reported 
inservice stressors specifying the incidents as occurring in 
September 1981 and 1982. 

Describing the stressors the RO started as follows:  "In 
September 1981, the veteran saw a man fall overboard while 
dumping trash off the fantail.  He doesn't know if the man 
lived or died.  Again, in 1982, a man fell overboard and was 
brought to sick bay, where the veteran was recovering from a 
circumcision.  It reminded him of the first man he saw fall 
overboard."  

In a June 2001 letter, the Director of CURR informed the RO 
that CURR had researched the September 1981 deck log of the 
U.S.S. Midway and found no report of the incident described 
by the Veteran.  

Based on the above, stressor number one (1) has not been 
verified.  The report from CURR  actually provides evidence 
against this claim, clearly indicating that the event did not 
occur, undermining the Veteran's credibility regarding an 
event in service.  Simply stated, that the Veteran witnessed 
a man fall overboard while emptying trash off of the fantail 
of the U.S.S. Midway in September 1981 should be an event 
that the VA could confirm, if it occurred.  The fact that it 
was not confirmed undermines the Veteran's veracity.

With regard to the other incident the letter stated "In 
order to conduct deck log research into the other incident 
mentioned by [the Veteran], he must provide a specific date 
within a 60 day time period of the occurrence.  

Of note, between the Veteran's account and the service 
treatment records, a time frame less than 30 days is shown 
for the alleged occurrence of the Veteran's claimed stressor 
involving an injured sailor seen by the Veteran while 
recovering from circumcision surgery.  On remand, the RO must 
conduct additional development to assist the Veteran in 
verifying the occurrence of that alleged stressor.  

Additionally, June 2008 VA treatment notes list diagnoses for 
dysthymia and a psychotic disorder.  The Veteran's claim for 
service connection for a psychiatric disorder encompasses 
these disorders and he has asserted by filing his claim, that 
an acquired psychiatric disorder is related to his service.  
Although an examination was afforded the Veteran in 2006, 
that examination is incomplete as it failed to fully address 
all of his mental diseases.  On remand, the VA must afford 
the Veteran a VA examination.  See Barr v. Nicholson, 21 Vet. 
App. 303,311 (2007) (explaining that once VA decides to 
provide a VA examination in development of a service 
connection claim VA must provide an adequate one or at 
minimum notify the claimant why one will not or cannot be 
provided).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative requesting that the Veteran 
identify a 60 day period as to when the 
incident occurred in which a ship ran into 
the ship to which the Veteran was assigned 
and led to the death of a sailor.  Allow 
for an appropriate to for response.  

2.  Then, request that the JSRRC conduct 
research to verify whether a man fell 
overboard into the ocean from the U.S.S. 
Midway between September 15, 1982 and 
October 15, 1982.  

Additionally, if and only if the Veteran 
has sufficiently identified a time frame 
during which the alleged incident of a 
ship to ship collision resulting in the 
death of a sailor, request that the JSRRC 
conduct research to verify that alleged 
stressor.  Associate the response from the 
JSRRC with the claims file.  

3.  Then, schedule the Veteran for a VA 
examination by a mental health 
professional.  Inform the examiner as to 
which stressor or stressors alleged by the 
Veteran, including his alleged personal 
assault in a jail in Japan (which can not 
be verified), have been verified and which 
have not been verified.  The examiner is 
asked to provide findings and opinion(s) 
as to the following.  Of note, where an 
opinion is requested the examiner must 
provide rationale for his or her opinion, 
a mere recitation of facts and conclusion 
is not adequate.  

(a)  Identify any and all diagnosed mental 
diseases suffered by the Veteran.  
Indicate whether or not the diagnoses, if 
any, are in accordance with the DSM-IV.  

(b)  If the examiner diagnosis PTSD, the 
examiner is asked to identify the 
stressor(s) upon which the diagnosis is 
based.  

(c)  If the examiner diagnosis a mental 
disease or diseases other than PTSD, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the mental disease or diseases had onset 
during the Veteran's active service or are 
the result of his active service.  

(4)  After ensuring that the above 
development is completed, readjudicate the 
Veteran's claim for service connection for 
PTSD and claim for service connection for 
an acquired psychiatric disorder other 
that PTSD (the RO may address the issue as 
"service connection for an acquired 
psychiatric disorder, including  PTSD").  
If the benefits sought are not granted in 
full, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


